DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
The Amendment filed 5/3/2022 has been entered.  Claims 2-6, 8-18 are pending in the application with claim 2 amended, claims 1, 7 cancelled, and claims 17,18 newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 18 recites the limitation “wherein the first distal end of the visualization conduit and the second distal end of the light fiber bundle are terminated at the fourth plane substantially simultaneously” in Lines 1-3, wherein Applicant’s originally filed disclosure fails to disclose the method step of terminating the light fiber bundle and visualization conduit simultaneously at the fourth plane.  Applicant does have support for terminating both the light fiber bundle and visualization conduit at the fourth plane, but lacks support for “simultaneously”.  New matter should be removed from the claim or Applicant should specifically point to where the limitation is taught in the original disclosure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-18 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US Patent Application Publication No. 2011/0118544, hereinafter Adams) in view of Boebel et al. (US Patent Application Publication No. 2003/0125607, hereinafter Boebel), Matsumoto (US Patent Application Publication No. 2006/0111612) and Sundet et al. (US Patent Application Publication No. 2006/0100483, hereinafter Sundet).

In regard to claim 2, Adams discloses a method of assembling an endoscope (Figs. 3A-3D), comprising:
obtaining an outer tube (301) defining a first central axis, a first proximal end, and a first distal tip (Figs. 3A,3B, 5); a second portion at the first distal tip defining a second plane perpendicular to the first central axis (the first distal tip is a flat surface defining a second plane perpendicular to the first central axis, Fig. 5); the outer tube connected with a viewing port (308), Fig. 3A;
obtaining an inner tube (206) defining a second central axis, a second proximal end, and a second distal tip (Figs. 3B,3D,5); a second portion at the second distal tip defining a fourth plane perpendicular to the second central axis (the second distal tip is a flat surface defining a fourth plane perpendicular to the second central axis, Fig. 5);
inserting the inner tube into the outer tube until the first and third planes are coplanar (Figs. 3D, 5) and two channels are defined within the outer tube, the first channel defined within the inner tube and the second channel defined between the inner tube and an inner surface of the outer tube (Fig. 3B);
inserting a visualization conduit (207) into the second channel, the visualization conduit defining a first distal end (Fig. 5 shows the visualization conduit (207) extending to the distal tip of the outer tube (301) defining a first distal end); 
attaching the second distal tip of the inner tube to the first distal tip of the outer tube (Par. 58 teaches of the inner and outer tubes welded or bonded together); and
optically exposing the visualization conduit at the first distal end to define a viewing angle parallel to the first central axis (Fig. 3B and 5, Par. 61), by terminating the first distal end of the visualization conduit at the fourth plane (Fig. 5 illustrates the first distal end of the visualization conduit (207) terminating at the distal end of optical channel which is the fourth plane);
inserting a light fiber bundle (312) into the second channel (Fig. 3B), the light fiber bundle defining a second distal end (Par. 63, the light fiber bundle traverses the length of the optical channel (205) and would therefore terminate at the distal end of the optical channel, i.e. fourth plane): and
terminating the second distal end of the light fiber bundle at the fourth plane (Par. 63, Fig. 5, wherein Fig. 5 illustrates the distal end of the optical channel terminating at the fourth plane and therefor the light fiber bundle would also terminate at the fourth plane).
Adams is silent with respect to the outer tube having both first and second portions, the outer tube including including a first portion at the first distal tip defining a first plane that forms an angle to the first central axis, and a second portion at the first distal tip defining a second plane perpendicular to the first central axis; the inner tube having both first and second portion, the inner tube including a first portion at the second distal tip defining a third plane that forms an angle to the second central axis, and a second portion at the second distal tip defining a fourth plane perpendicular to the first central axis.
Boebel teaches an analogous hysteroscope comprising an inner tube (12) disposed within outer tube (4).  The distal tip (6) of the outer tube comprises a first portion angled with respect to the central axis of the outer tube and a second portion perpendicular to the central axis of the outer tube as shown in annotated Fig. 2 below.  The distal tip of the inner tube comprises a first portion angled with respect to the central axis of the inner tube and a second portion perpendicular to the central axis of the inner tube as shown in annotated Fig. 3 below.  
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the distal tips of the inner and outer tubes (206, 301) of Adams with the first and second portions as taught by Boebel as a matter of design choice providing more versatility in maneuvering tools exiting the inner tube within a body cavity and further providing a larger area to manipulate tissue adjacent the distal port of the inner tube.
Boebel teaches the first plane of the outer tube being angled relative to the first central axis and the third plane of the inner tube angled relative to the second central axis, but is silent with respect to the angle of the first plane and the angle of the third plane being between 20 to 40 degrees.
Matsumoto teaches an analogous endoscope (10, Fig. 1) comprising an insertion section (12) having a tip member (19) at a distal end thereof. As can be seen in Figs. 2 and 11, the tip member (19) comprises a planar surface which includes the illumination and observation windows (49,50) and a sloped surface which contains a channel port (41).  The inclination angle of the sloped surface relative to the central axis of the insertion section (12) is between 20 to 70 degrees (Par. 67).  The sloped surface aids in advancing the endoscope through narrowed portions of a urethra or uterus or a patient (Par. 35, 100).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the angle of the first and third planes of Boebel to between 20 and 40 degrees as taught by Matsumoto since Matsumoto teaches that angles within this range aid in advancing the tip through narrowed lumens including the urethra and uterus (Par. 35,100).
Boebel is silent with respect to coupling the visualization conduit to the viewing port after terminating the first distal end of the visualization conduit at the fourth plane.
Sundet teaches an analogous endoscope (10, Fig. 2) comprising a shaft (34) connected to a hub (19).  A visualization conduit (56) extends from a proximal end of the hub (19) to a distal end of the shaft (34).  An eyepiece (12) is removably attached to the hub via a coupler (30) after the visualization conduit (56) has been routed through the shaft (34).  The eyepiece configured to receive an image from the visualization conduit (56), Fig. 3.  
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the eyepiece (308) of Adams with the removable eyepiece (12) of Sundet providing a plurality of advantages, including, providing easy replacement of a damaged eyepiece, more compact storage of the endoscope with the eyepiece removed and further the capability to replace the eyepiece with alternative viewing assemblies.


    PNG
    media_image1.png
    589
    1089
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    408
    1226
    media_image2.png
    Greyscale


In regard to claim 3, Matsumoto teaches wherein the first plane forms an angle between and including 30 and 34 degrees (Par. 67).

In regard to claim 4, Matsumoto teaches wherein the first plane forms an angle of about 32 degrees (Par. 67).

In regard to claims 5 and 6, Adams teaches attaching the inner tube to the outer tube at the first and second proximal ends, wherein at least one of the attaching steps includes soldering (Par. 58).

In regard to claim 7, Adams teaches further comprising:
inserting a light fiber bundle (312) into the second channel with the visualization conduit; and optically exposing the light fiber bundle at the second plane (Fig. 3B).

In regard to claim 8, Boebel teaches wherein the outer tube further includes:
a first dimension measured perpendicularly to the first central axis and a second dimension measured perpendicularly to the first central axis and at a right angle to the first dimension, the second dimension equal to or smaller than the first dimension (the circular shape of the outer tube allows varying dimensions when measured perpendicularly to the first central axis such that a second dimension can be equal to or smaller than a first dimension, see Fig. 4B); a first transition area on a first side of the first distal tip between the first portion and the second portion of the outer tube, the first transition area varying between the first portion and the second portion of the outer tube; and a second transition area on a second side of the first distal tip opposite the first side, the second transition area varying between the first portion and the second portion of the outer tube (see annotated Fig. 2 above).

In regard to claim 9, Boebel teaches wherein, with respect to the outer tube:
the first transition area defines a radius of curvature between and including 8% and 20% of the first dimension; and the second transition area defines a radius of curvature between and including 8% and 20% of the first dimension (see annotated Fig. 2 above, wherein the radius of curvature is sufficiently small compared to dimensions taken perpendicularly to the first central axis).

In regard to claim 10, Boebel teaches wherein the inner tube further includes:
a third dimension measured perpendicularly to the second central axis, and a fourth dimension measured perpendicularly to the second central axis and at a right angle to the third dimension, the fourth dimension equal to or smaller than the third dimension (Fig. 4B illustrates the shape of the inner tube which has varying dimensions when measured perpendicularly to the first central axis such that a second dimension can be equal to or smaller than a first dimension, see Fig. 4B);
a third transition area on a third side of the second distal tip between the first portion and the second portion of the inner tube, the third transition area varying between the first portion and the second portion of the inner tube; and a fourth transition area on a second side of the second distal tip opposite the first side, the second transition area varying between the first portion and the second portion of the inner tube (see annotated Fig. 3 above).

In regard to claim 11, Boebel teaches wherein, with respect to the inner tube:
the third transition area defines a radius of curvature between and including 8% and 20% of the third dimension; and the fourth transition area defines a radius of curvature between and including 8% and 20% of the fourth dimension (see annotated Fig. 3 above, wherein the radius of curvature is sufficiently small compared to dimensions taken perpendicularly to the first central axis).

In regard to claim 12, Boebel teaches wherein the outer tube further includes:
a first dimension measured perpendicularly to the first central axis and a second dimension measured perpendicularly to the first central axis and at a right angle to the first dimension, the second dimension equal to or smaller than the first dimension (the circular shape of the outer tube allows varying dimensions when measured perpendicularly to the first central axis such that a second dimension can be equal to or smaller than a first dimension, see Fig. 4B);
a first transition area on a first side of the first distal tip between the first portion and the second portion of the outer tube, the first transition area varying between the first portion and the second portion of the outer tube; and a second transition area on a second side of the first distal tip opposite the first side, the second transition area varying between the first portion and the second portion of the outer tube (see annotated Fig. 2 above),
and wherein the inner tube further includes:
a third dimension measured perpendicularly to the second central axis, and a fourth dimension measured perpendicularly to the second central axis and at a right angle to the third dimension, the fourth dimension equal to or smaller than the third dimension (Fig. 4B illustrates the shape of the inner tube which has varying dimensions when measured perpendicularly to the first central axis such that a second dimension can be equal to or smaller than a first dimension);
a third transition area on a third side of the second distal tip between the first portion and the second portion of the inner tube, the third transition area varying between the first portion and the second portion of the inner tube; and a fourth transition area on a second side of the second distal tip opposite the first side, the second transition area varying between the first portion and the second portion of the inner tube (see annotated Fig. 3 above).

In regard to claim 13, Boebel teaches wherein, with respect to the outer tube:
the first transition area defines a radius of curvature between and including 8% and 20% of the first dimension; and the second transition area defines a radius of curvature between and including 8% and 20% of the first dimension (see annotated Fig. 2 above, wherein the radius of curvature is sufficiently small compared to dimensions taken perpendicularly to the first central axis); and
wherein, with respect to the inner tube:
the third transition area defines a radius of curvature between and including 8% and 20% of the third dimension; and the fourth transition area defines a radius of curvature between and including 8% and 20% of the fourth dimension (see annotated Fig. 3 above, wherein the radius of curvature is sufficiently small compared to dimensions taken perpendicularly to the first central axis).


In regard to claim 14, Adams teaches wherein the inner tube further includes:
a cross-sectional shape perpendicular to the second central axis, the cross-sectional shape defines a straight portion and a curved portion coupled on each end to the straight portion; and a first height measured from an apex of the curved portion to the straight portion, wherein the first height is greater half the first dimension of the outer tube, but smaller than an internal dimension of the outer tube measured parallel to the first dimension (Fig. 3B).

In regard to claims 15 and 16, Adams teaches wherein the outer tube is formed from a metallic material, wherein the inner tube is formed from a metallic material (Par. 58).

In regard to claim 17, Adams teaches wherein the light fiber bundle is inserted into the second channel along with the visualization conduit (Fig. 3B illustrates both the light fiber bundle and visualization conduit inserted within the second channel).

In regard to claim 18, Adams teaches wherein the first distal end of the visualization conduit and the second distal end of the light fiber bundle are terminated at the fourth plane substantially simultaneously (Fig. 5 illustrates the first distal end of the visualization conduit (207) terminating at the distal end of the optical channel (205) which is the fourth plane and Fig. 3B illustrates the light fibers extending along the visualization conduit (207) and Par. 63 teaches the light fiber bundle traverses the length of the optical channel (205)), therefore both the light fiber bundle and visualization conduit (207) terminate at the distal end of the optical channel, i.e. the fourth plane).

Response to Arguments
Applicant's arguments filed 5/3/2022 have been fully considered but they are not persuasive. 
Applicant argues:
“Claim 2, as amended, recites some of the claim features previously recited in dependent claim 7. Applicant respectfully asserts that none of the applied references discloses or suggests the above-noted claim features. For example, with respect to dependent claim 7, the Office Action asserts that Adams discloses “inserting a light fiber bundle (312) into the second channel with the visualization conduit; and optically exposing the light fiber bundle at the second plane (Fig. 3B).” (Office Action, page 8). However, Adams whether taken individually or in any proper combination with Boebel, Matsumoto and/or Sundet does not disclose or suggest, and is not asserted in the Office Action as disclosing or suggesting, “inserting a light fiber bundle into the second channel, the light fiber bundle defining a second distal end; and terminating the second distal end of the light fiber bundle at the fourth plane,” as recited in amended claim 2.
For example, nowhere does Adams disclose a location at which a distal end of light delivery medium 312 is terminated. As illustrated in FIGS. 3A and 3B of Adams, reproduced below, FIG. 3B of Adams is a cross-section of a central region of shaft 202.”


The examiner disagrees since Fig. 5 of Adams illustrates the first distal end of the visualization conduit (207) terminating at the distal end of the optical channel (205) which is the fourth plane and Fig. 3B illustrates the light fibers extending along the visualization conduit (207) and Par. 63 teaches the light fiber bundle traverses the length of the optical channel (205)), therefore both the light fiber bundle and visualization conduit (207) terminate at the distal end of the optical channel, i.e. the fourth plane.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        July 20, 2022